11th Court of Appeals
 Eastland, Texas
   Memorandum Opinion
 
Arturo Chacon
Appellant
Vs.                   No.
11-03-00102-CV -- Appeal from Dallas County
Escapade Club Corporation
d/b/a Escapade 2001 and Shane Ferdows
Appellees
 
On
December 12, 2002, the trial court entered a take-nothing summary judgment
against the plaintiff, Arturo Chacon. 
Chacon timely filed a notice of appeal. 
The clerk=s record was originally due to be filed on
April 11, 2003.  This court has twice
extended the deadline for filing the clerk=s record.  On May 22, 2003, we
granted appellant=s
motion to extend time to submit payment to the trial court clerk=s office and ordered that the clerk=s record shall be filed in this court on or
before July 16, 2003.  The trial court
clerk=s office notified this court that appellant
still had not paid for the clerk=s record.  On July 16, 2003,
this court notified the parties that the appeal would be subject to dismissal
under TEX.R.APP.P. 42 and requested that appellant file a response within 15
days showing grounds to continue the appeal. 
As of this date, neither a response by appellant nor the clerk=s record has been filed.  The only response received by this court was
appellees= motion to dismiss for want of
prosecution.  Nothing in our records
indicates that appellant was entitled to proceed without payment of costs or
that he filed an affidavit of indigence. 
See TEX.R.APP.P. 20.1 & 37.3(b). 
Because appellant has failed to pay or make arrangements to pay for the
clerk=s record, we dismiss the appeal for want of
prosecution.  TEX.R.APP.P. 37.3(b) &
42.3.  Appellees= motion to dismiss is granted.
The appeal
is dismissed for want of prosecution. 
 
PER
CURIAM
August 7, 2003
Not designated for
publication.  See TEX.R.APP.P. 47.2(a). 
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.